J-S93028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

VINCENT FERST

                            Appellant                No. 1007 EDA 2016


         Appeal from the Judgment of Sentence dated March 21, 2013
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0605551-2002


BEFORE: DUBOW, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY SOLANO, J.:                            FILED MARCH 20, 2017

        Appellant Vincent Ferst appeals from the judgment of sentence

imposed on March 21, 2013, following remand by this Court. See

Commonwealth v. Ferst, 184 EDA 2012 (Pa. Super., Dec. 21, 2012)

(unpublished mem.). With this appeal, Appellant’s counsel has filed a

petition to withdraw and an Anders1 brief, stating that the appeal is wholly

frivolous. For the reasons that follow, we deny counsel’s petition to

withdraw, without prejudice.

        On March 17, 2003, a jury found Appellant guilty of six counts of

robbery, five counts of criminal conspiracy, two counts of aggravated
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Anders v. California, 386 U.S. 738 (1967).
J-S93028-16


assault, one count of possessing an instrument of crime, one count of

attempted robbery of a motor vehicle, and one count of robbery of a motor

vehicle. Commonwealth v. Ferst, 1577 EDA 2006 (Pa. Super., Aug. 10,

2007) (unpublished mem. at 6).2 He was sentenced to an aggregate term of

forty-four and one-half to ninety-four years’ imprisonment. Id. at 1.

Appellant filed a post-sentence motion on June 2, 2003, which was denied

by operation of law on September 26, 2003. Id. at 6.3

       Appellant did not file a direct appeal, but on March 17, 2004, via trial

counsel, he filed a timely PCRA petition, seeking leave to appeal nunc pro

tunc. Ferst, 1577 EDA 2006, at 6. The petition was granted by the trial

court, but on January 7, 2005, this Court dismissed the reinstated appeal for

counsel’s failure to file a brief. Id. On January 28, 2005, Appellant filed

another timely PCRA petition, this time pro se, again seeking leave to appeal

nunc pro tunc. Id. at 6-7. The petition was again granted, counsel was

appointed, and this Court affirmed Appellant’s judgment of sentence on




____________________________________________


2
  18 Pa.C.S. §§ 3701(a)(1), 903, 2702(a)(1), 907(a), 901, and 3702,
respectively. Appellant’s charges were spread among six Common Pleas
docket numbers. Only one docket number is referenced in the instant
appeal, but we recount the history of the full case for simplicity.
3
  Appellant’s post-sentence motion was entitled Motion for Relief of Counsel
and Appointment of New Counsel. Mot., 6/2/03. It was denied by operation
of law pursuant to Pa.R.Crim.P. 720(B)(3)(a).



                                           -2-
J-S93028-16


August 10, 2007. Id. at 7, 11.4 The Pennsylvania Supreme Court denied

Appellant’s petition for allowance of appeal on December 20, 2007.

        Appellant, acting pro se, filed a timely PCRA petition on December 18,

2008. Ferst, 184 EDA 2012, at 5.5 Counsel filed an amended petition on

January 6, 2011. Id.6 On November 18, 2011, the PCRA court granted the

petition in part, having determined that there was insufficient evidence to

sustain convictions on two counts of robbery and one count of criminal

conspiracy, and vacated the sentences for those offenses. Id. at 5 n.4.7

Appellant’s sentence was amended to forty and one-half to eighty-six years’

____________________________________________


4
  The subject of Appellant’s first direct appeal was whether the trial court
erred in granting the Commonwealth’s motion to consolidate the charges
against Appellant. Ferst, 1577 EDA 2006, at 7. We found the danger of
confusion between the charges and the chance of undue prejudice by the
jury to be negligible, and held that the trial court did not abuse its discretion
in granting the motion.
5
  After filing the petition, Appellant obtained appointed counsel, who filed a
“no-merit” letter pursuant to Commonwealth v. Finley, 550 A.2d 213 (Pa.
Super. 1988) (en banc), on August 7, 2009. Trial Ct. Op., 3/20/12, at 2.
Appellant was sent notices of the PCRA court’s intention to dismiss the
petition in October 2009 and January 2010, but the PCRA court never
dismissed the petition. Ferst, 184 EDA 2012, at 5.
6
  Appellant’s PCRA petition challenged trial counsel’s ineffectiveness on
several bases: his absence during pretrial proceedings, his failure to request
severance from the co-defendant, his failure to challenge the sufficiency of
the evidence on some of the charges, his failure to object during sentencing
upon the court’s consideration of impermissible factors, and his failure to
challenge an unlawful mandatory sentence. Ferst, 184 EDA 2012, at 6.
7
    The Commonwealth did not appeal this ruling.




                                           -3-
J-S93028-16


imprisonment. Id. The PCRA court dismissed the rest of the petition. Id. at

5.8

       Appellant appealed the dismissal of his petition on December 19,

2011. On December 21, 2012, this Court found merit to Appellant’s

complaint that his trial counsel was ineffective by failing to appeal some of

the mandatory minimum sentences imposed on the conspiracy charges.

Ferst, 184 EDA 2012, at 17-18.9 We therefore affirmed in part, reversed in

part, and remanded for resentencing. Appellant was resentenced on

March 21, 2013. Order, 3/21/13.10 Appellant did not file a direct appeal.

       On February 20, 2015, Appellant filed another PCRA petition, pro se,

requesting the right to appeal his new judgment of sentence nunc pro tunc.

PCRA Pet., 2/20/15, at 6, 8 (unpaginated). Appellant claimed that the PCRA

court failed to appoint counsel following resentencing, or, alternatively, that

if counsel was appointed, he or she was ineffective for failing to file an

____________________________________________


8
  The court notified Appellant of its intention to dismiss pursuant to
Pa.R.Crim.P. 907 on September 8, 2011. Appellant did not respond. Trial Ct.
Op., 3/20/12, at 2.
9
   In between Appellant’s original sentencing and our review, the
Pennsylvania Supreme Court had decided that the mandatory sentencing
enhancement of 42 Pa.C.S. § 9712(a) does not apply to an unarmed co-
conspirator. Ferst, 184 EDA 2012, at 19 (citing Commonwealth v.
Dickson, 918 A.2d 95 (Pa. 2007)).
10
  Appellant’s sentences on counts 1 and 10 were each reduced from five to
ten years’ to four to eight years’ incarceration, to run concurrently with
Appellants other sentences. Order, 3/21/13.



                                           -4-
J-S93028-16


appeal per Appellant’s request. Pa.R.Crim.P. 907 Notice, 12/17/15, at 4.11

The PCRA court sent Appellant a Rule 907 notice on December 17, 2015,

stating that the petition was untimely. Id. at 5-7. On January 5, 2016, the

PCRA court received Appellant’s pro se response. Counsel was appointed,

and the PCRA petition was granted; Appellant’s appellate rights were once

again reinstated nunc pro tunc on March 1, 2016.12

       On March 30, 2016, Appellant filed a notice of appeal. On March 31,

2016, Appellant was ordered to file a Rule 1925(b) statement of errors

complained of on appeal. In lieu of a 1925(b) statement, appointed counsel

filed a statement pursuant to Rule 1925(c)(4) of his intention to file an

Anders brief. Statement, 4/21/16. Accordingly, the trial court filed no

1925(a) opinion. Order, 6/10/16. Appellant’s counsel filed his brief with this

Court on July 25, 2016, in addition to his request for leave to withdraw as

counsel.

       “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa. Super.

2010) (internal citation omitted). In order for counsel to withdraw, he must

____________________________________________


11
  Appellant’s petition did not identify which aspect of his sentence he had
wished to appeal.
12
   The order granting Appellant’s petition and reinstating his direct appeal
rights does not appear in the certified record.



                                           -5-
J-S93028-16


meet the requirements for an Anders brief set forth by the Supreme Court

of Pennsylvania in Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009):

     [W]e hold that in the Anders brief that accompanies court-
     appointed counsel’s petition to withdraw, counsel must: (1)
     provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state
     counsel’s reasons for concluding that the appeal is frivolous.
     Counsel should articulate the relevant facts of record,
     controlling case law, and/or statutes on point that have led to
     the conclusion that the appeal is frivolous.

Id. at 361.

     In addition to the filing of an Anders brief, counsel seeking to

withdraw on direct appeal must comply with the following:

     Counsel must also provide a copy of the Anders brief to his
     client. Attending the brief must be a letter that advises the client
     of his right to: (1) retain new counsel to pursue the appeal; (2)
     proceed pro se on appeal; or (3) raise any points that the
     appellant deems worthy of the court’s attention in addition to the
     points raised by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super. 2014) (internal

quotation marks and citation omitted).

     “Once counsel has satisfied the above requirements, it is then this

Court’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.” Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa. Super.

2007) (en banc) (quoting Commonwealth v. Wright, 846 A.2d 730, 736

(Pa. Super. 2004)). Finally, “this Court must conduct an independent review


                                    -6-
J-S93028-16


of the record to discern if there are any additional, non-frivolous issues

overlooked by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250

(Pa. Super. 2015) (footnotes and citations omitted).

        Because this Court assesses the merits of the case immediately

following, and in conjunction with, counsel’s request to withdraw, it is

important to inform an appellant of his right to proceed pro se and raise

additional points for our review before this Court examines counsel’s

request to withdraw and the merits of the case. Although a party may not

typically proceed pro se while represented by counsel (a situation we refer to

as “hybrid representation”), there is an exception if appellate counsel has

filed an Anders brief because that filing signifies that appellant is effectively

without counsel. See Commonwealth v. Baney, 860 A.2d 127, 129 (Pa.

Super. 2004), appeal denied, 877 A.2d 459 (Pa. 2005). “Thus, when

conducting an Anders review, this Court will consider not only the brief filed

by counsel but also any pro se appellate brief.” Commonwealth v.

Nischan, 928 A.2d 349, 353 (Pa. Super.), appeal denied, 936 A.2d 40 (Pa.

2007).13 Where an appellant has not been apprised of his right to proceed

____________________________________________


13
     Nischan explains the proper procedure as follows:

        If this Court receives a petition to withdraw and a brief, both
        submitted in accord with Anders, and if we are satisfied that
        counsel has complied with the three technical Anders
        requirements, we will then undertake our own independent
        examination of the issues raised in the Anders brief and in any
(Footnote Continued Next Page)


                                           -7-
J-S93028-16


pro se following the filing of an Anders brief, the notice is defective. See,

e.g., Commonwealth v. Bennett, 124 A.3d 327, 330 (Pa. Super. 2015)

(counsel incorrectly informed appellant that he was entitled to proceed pro

se or with private counsel if the Superior Court permitted his withdrawal;

defect was cured by a notice sent sua sponte by the Superior Court);

Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super. 2005) (notice was

defective where counsel’s letter may have only informed appellant of his

right to “new counsel,” which would imply a right to different court-

appointed counsel, rather than a right to retain new counsel or to proceed

pro se).

      We conclude that instant counsel’s Anders brief complied with the

requirements of Santiago. Counsel provided a procedural and factual

summary of the case. Anders Br., 7/25/16, at 8-9. The Anders brief states

that “the only possible issue for direct appeal would be the discretionary

aspect of the sentence,” and referred to the portion of the record where

                       _______________________
(Footnote Continued)

      pro se brief to determine whether we agree with counsel's
      assessment that the appeal before us is frivolous. If, after our
      review, we determine that the appeal is frivolous, then we will
      grant counsel's petition to withdraw and we will affirm the
      judgment of sentence. However, if it appears that there are non-
      frivolous issues, we will deny the petition to withdraw and
      remand the case with directions that counsel file an advocate's
      brief.

Nischan, 928 A.2d at 353-54 (citations omitted).




                                            -8-
J-S93028-16


Appellant was sentenced. Id. at 11-12.14 Counsel makes abundantly clear

that he believes any such claim would lack merit.15 Moreover, counsel

conveyed that Appellant communicated to him that Appellant “believes that

he needs to appeal every step of his case.” Id. at 11.

       However, we find that counsel failed to provide proper notice. While

counsel sent a copy of the Anders brief to Appellant, and advised Appellant

in his letter of his “right to retain new counsel or to raise any additional

points that [he] deem[s] worthy of the Court’s attention,” he did not

specifically advise Appellant of his instant right to proceed with the appeal

pro se. See Letter, 7/25/16.16 This flaw renders counsel’s letter defective,

and we therefore decline to grant his petition to withdraw.


____________________________________________


14
   However, no transcript of the sentencing proceeding which counsel
references is included in the certified record.
15
   Counsel provides the following reasons: the sentences received were in
the lower half of the guidelines sentence range; the sentences run
concurrently, which is an improvement over the previous consecutive
sentence; the claim is waived because Appellant failed to preserve it at the
time of sentencing or in a post-sentence motion; an appeal regarding the
discretionary aspect of a sentence must raise a substantial question (citing
42 Pa.C.S. § 9781(b), Pa.R.A.P. 2119(f)). We do not assess the merits of
any potential issues before first assessing counsel’s request to withdraw.
Daniels, 999 A.2d at 593. We also caution that “[a] proper Anders brief
does not explain why the issues are frivolous and does not develop
arguments against the appellant’s interests.” Commonwealth v. Woods,
939 A.2d 896, 898 (Pa. Super. 2007).
16
   The deficiency is not cured by counsel’s petition to withdraw, which
echoes the phrasing employed in his letter.



                                           -9-
J-S93028-16


      Counsel is hereby instructed either to file an advocate's brief or to file

a brief and petition to withdraw that fully complies with all of the

requirements set forth by Anders and its progeny. If counsel chooses the

latter, counsel’s letter to Appellant shall provide, among other items, notice

of Appellant’s immediate right to proceed pro se. Counsel shall file either his

advocate brief or his Anders Brief and revised petition to withdraw within

thirty days of the date of this decision. If counsel files a revised petition to

withdraw and Anders brief, Appellant shall have thirty days from receipt of

the revised petition to file a pro se brief or a brief by newly retained private

counsel, if he so chooses. The Commonwealth will then have thirty days to

file a responsive brief. The trial court is also ordered to supplement the

certified record with the March 21, 2013 transcript of Appellant’s sentencing

within thirty days of the date of this decision.

      Petition to withdraw as counsel denied. Panel jurisdiction retained.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/2017




                                     - 10 -
J-S93028-16




              - 11 -